506 F.3d 716 (2007)
FAIR HOUSING COUNCIL OF SAN FERNANDO VALLEY; The Fair Housing Council of San Diego, individually and on behalf of the General Public, Plaintiffs-Appellants,
v.
ROOMMATES.COM, LLC, Defendant-Appellee.
Fair Housing Council of San Fernando Valley; The Fair Housing Council of San Diego, individually and on behalf of the General Public, Plaintiffs-Appellees,
v.
Roommate.com, LLC, Defendant-Appellant.
Nos. 04-56916, 04-57173.
United States Court of Appeals, Ninth Circuit.
October 12, 2007.
Christopher Brancart, Esq., Michael Evans, Esq., Brancart & Brancart, Pescadero, CA, Gary W. Rhoades, Esq., Law Office of Gary Rhoades, Los Angeles, CA, for Plaintiffs-Appellants.
Timothy L. Alger, Esq., Quinn Emanuel Urquhart Oliver & Hedges, LLP, Los Angeles, CA, for Defendant-Appellee.
Before: MARY M. SCHROEDER, Chief Judge.

ORDER
Upon the vote of a majority of nonrecused regular active judges of this court,[1] it is ordered that this case be reheard by the en banc court pursuant to Circuit Rule 35-3. The three-judge panel opinion shall not be cited as precedent by or to this court or any district court of the Ninth Circuit, except to the extent adopted by the en banc court.
NOTES
[1]  Judge Pregerson is recused.